DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, currently claims 234-238 and 240, in the reply filed on 05 October 2022 is acknowledged.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 3-4 and 16-17 are not labeled properly in view of the use of “Figuur”. See 37 CFR 1.84 (u). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
	Paragraph 311 of Applicant’s published application references Figure 46C. However, there is no Figure 46C in the drawings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Additional claim limitations which are being interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
i.	Claim 234, “first rotary member” and “second rotary member”, which have each been interpreted as a roller or rotary track, and equivalents thereof. See Applicant’s published application (paragraph 450).
ii.	Claim 234, “first rotary element” and “second rotary element”, which have each been interpreted as a roller having first, second, third and fourth disk splitting members having diameters configured to form passages as described in the specification and illustrated, in one embodiment, in Figure 8, and equivalents thereof. See Applicant’s published application (paragraphs 472-475; Figure 8).
iii.	Claim 234, “cleaning device”, which has been interpreted as (i) a gripper combined with rollers having bristles, knurling or a skid resistant surface layer (Applicant’s published application, paragraphs 497-499; Figures 19-20), (ii) upstream and downstream pairs of rollers having bristles, knurling or a skid resistant surface layer (Applicant’s published application, paragraphs 497-499 and 502-506; Figure 21), or (iii) a drive belt engaged with a roller which may be indented by pressure from the drive belt (Applicant’s published application, paragraph 512; Figure 23), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional claim limitations not interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
iv.	Claim 234, “bamboo splitting device” and “bamboo part splitting device”, which have not been interpreted under 35 USC 112(f) in view of the recited rotary members and splitting edge. As noted above, the rotary members have been interpreted under 35 USC 112(f), and thus the bamboo splitting device is subject to the 35 USC 112(f) interpretation of the rotary members since the rotary members are a component of the bamboo splitting device.
v.	Claim 234, “flat piece splitting device”, which has not been interpreted under 35 USC 112(f) in view of the recited rotary elements. As noted above, the rotary elements have been interpreted under 35 USC 112(f), and thus the flat piece splitting device is subject to the 35 USC 112(f) interpretation of the rotary elements since the rotary elements are a component of the bamboo splitting device.
vi.	Claim 234, “flattening device”, which has not been interpreted under 35 USC 112(f) in view of the recited rollers.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 234-238 and 240 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 234, line 14, “rotary member” should be --rotary members-- to correct the grammar.
	Regarding claim 234, line 20, “axis” should be --axes-- to correct the grammar.
	Regarding claims 236-237, “mm2” should be --mm2-- to correct the abbreviation for square millimeters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 234-238 and 240 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 234, line 9 recites “a bamboo splitting device” and line 10 recites “a bamboo part splitting device”. It is unclear if these terms are referencing the same device. For the purpose of examination, they have been taken to refer to the same device.
	Regarding claim 234, line 9 recites splitting plural flat pieces from plural bamboo parts. Line 14 recites splitting “the flat piece” from “the bamboo part”. It is unclear which of the plural flat pieces is being referenced in line 14 and which of the plural bamboo parts is being referenced in line 14. The examiner suggests --splitting [[the]] each flat piece of bamboo from [[the]] a respective bamboo part--.
	 Regarding claim 234, lines 35-36, it is considered likely that a strand may reasonably be interpreted to have an implicit longitudinal direction. However, since the longitudinal direction is not previously recited, the examiner suggests --[[the]] a longitudinal direction-- to avoid any potential issue with regard to lack of antecedent basis for the longitudinal direction.
	Regarding claim 240, there is no previously recited “thread comprising resin”, and accordingly “the thread comprising resin” lacks antecedent basis. The examiner suggests --[[the]] a thread comprising resin--.

Allowable Subject Matter
Claims 234-238 and 240 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 234, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed steps of splitting the flat pieces into elongate bamboo fibers with the claimed flat piece splitting device, wherein the flat pieces are split from the bamboo parts in a first direction and the elongate bamboo fibers are split in a second direction which is orthogonal to the first direction, flattening the bamboo fibers with the claimed flattening device, arranging the bamboo fibers in the claimed manner and interconnecting the bamboo fibers into a thread by winding a binding thread around the strand. Ryan’273 (US 2005/0048273) is considered the closest prior art of record. Ryan’273 supplies bamboo parts (paragraphs 44-45), splits the bamboo parts into flat pieces (paragraph 45), splits the flat pieces into elongate bamboo fibers using first and second rotary elements (paragraph 56). However, Ryan’273, alone or in combination with the prior art of record, does not teach or suggest the above noted allowable subject matter. In particular, Ryan’273 is drawn to forming a ribbon rather than a thread, and thus this is no reason to form a thread by winding a binding thread as claimed.
	Additional references are cited of interest, but these references also do not teach or suggest the above noted allowable subject matter, alone or in combination. Ryan’672 (US 5980672) shows a device for splitting bamboo parts into flat pieces of a desired thickness (Figure 2; column 2, lines 15-37). Slaven (US 2018/0010298) processes bamboo flat pieces with intermeshing rolls (Figure 1; paragraphs 4 and 6). Van Vuure (WO 2018/134324 A1) cleans split bamboo fibers to enhance performance in composite material applications (page 11, line 27 to page 12, line 5). Peng (US 2014/0000761) forms bamboo threads (paragraph 43), but forms the bamboo fibers by chemical debonding (paragraph 38) rather than splitting and flattening as claimed. Rosenstein (US 3675409) is generally drawn to stabilizing threads by helically winding a binding thread (Abstract; Figures 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745